Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objections
2.	 The abstract of the disclosure is objected to because it contains implied language “in one embodiment”.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
3.	Claims 2, 6-9, and 13-14 are objected to because of the following informalities:  
 “The root" in claim 2 (line 4) and claim 7 (line 3) should be replaced with - - the root network device - - to be consistent with the first citation of “root network device” in claim 1 (line 4).
“Wireless network device" in claim 6 (line 3-4) and claim 13 (line 4) should be replaced with - - the wireless network device - - to be consistent with the first citation of “wireless network device” in claim 1 (line 2) and claim 8 (line 6), respectively.
“A wireless network device" in claim 8 (line 9) should be replaced with - - the wireless network device - - to be consistent with the first citation of “wireless network device” in claim 8 (line 6).


Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 (lines 7-9) and claim 14 (line 7-9) recite the limitation "wherein the wireless network device hides, from the root network device, a corresponding topology of the subDAG that the child network device is reachable by the wireless network device via the neighboring second child device.” It is unclear how “a corresponding topology of the subDAG” relates to “the 
For purposes of examination, the examiner’s interpretation is “wherein the wireless network device hides, from the root network device, a corresponding topology of the subDAG in which the child network device is reachable by the wireless network device via the neighboring second child device” in claim 7 (lines 7-9) and claim 14 (lines 7-9). Whether the intent is for the limitation “wherein the wireless network device hides, from the root network device, a corresponding topology of the subDAG that the child network device is reachable by the wireless network device via the neighboring second child device” to be “wherein the wireless network device hides, from the root network device, a corresponding topology of the subDAG in which the child network device is reachable by the wireless network device via the neighboring second child device,” or not, correction is required for claims 7 and 14 to be definite.

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-6, 8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur ‘610 (US 2014/0029610, “Vasseur ‘610”), in view of Dong ‘939 (US 2019/0288939, “Dong ‘939”), and further in view of Thubert ‘967 (US 2017/0207967, “Thubert ‘967”).
Regarding claims 1 and 8, Vasseur ‘610 discloses an apparatus implemented as a physical machine (FIG. 2; item 200), the apparatus comprising: 
non-transitory machine readable media (FIG. 2; item 240) configured for storing executable machine readable code (para 18; memory stores software programs);
a device interface circuit (FIG. 2; item 210) configured for receiving (para 17; network interface is configured to receive data) a multicast destination-oriented directed acyclic graph (DODAG) information object (DIO) message originated by a root network device in a wireless data network (para 34-35 and 56; nodes receive a DIO message from a root in a wireless network); and
a processor circuit (FIG. 2; item 220) configured for executing the machine readable code (para 18; processor executes the software programs), and when executing the machine readable code operable for:
joining, by the apparatus implemented as a wireless network device, to a DODAG in response to receiving the multicast DIO message (FIG. 3, para 34-35 and 56; a node in a wireless network receives the DIO message that allows it to discover and join a DODAG),
generating a unicast destination advertisement (DAO) message destined for the root network device and indicating the wireless network device has joined the DODAG (FIG. 3, para 34-35; the node generates a DAO message, and sends the DAO message to the root, in order to inform the root and successive receiving devices along the route towards the root how to reach it; thus, the node generates a unicast DAO message destined for the root and informs the root that the node has joined the DODAG);
receiving a second unicast DAO message generated by a child network device in the subDAG and addressed to the wireless network device, the second unicast DAO message indicating the child network device has joined the subDAG (FIG. 3, para 34-35; a leaf node that is a child in the DODAG generates a DAO message, and sends the DAO message in order to inform successive receiving nodes along the route towards the root how to reach it; thus, a receiving node receives the DAO message generated by the leaf node, where the received DAO message informs the receiving node that the leaf node has joined the DODAG, including the subDAG that is the section of the DODAG below the receiving node).
Although Vasseur ‘610 discloses joining, by the apparatus implemented as a wireless network device, to a DODAG in response to receiving the multicast DIO message, Vasseur ‘610 does not specifically disclose joining to a non-storing DODAG in response to receiving the DIO message. Further, Vasseur ‘610 does not specifically disclose advertising based on generating a second message specifying subDAG information identifying the subDAG; generating and outputting a third unicast DAO message to the root network device specifying the child network device is reachable via the wireless network device.
Dong ‘939 teaches joining to a non-storing DODAG in response to receiving the DIO message (para 10 and 66; node joins a non-storing mode DODAG in response to receiving the DIO message);
advertising based on generating a second message specifying subDAG information identifying the subDAG (FIGS. 7A-7B, para 84-85; intermediate node 704 sends a NDIO message to intermediate node 708, where the NDIO message includes a name prefix for the intermediate node 704; the name prefix for the intermediate node identifies the intermediate node 704 at the root of subDAG “704, 708, 710, 712”, and thus identifies the subDAG “704, 708, 710, 712”);
generating and outputting a third unicast DAO message to the root network device specifying the child network device is reachable via the wireless network device (para 58; a node aggregates routes from DAO messages it receives, before transmitting a DAO message upward to the root, informing the root how to reach a child leaf nodes via downward routes; thus, the node generates and sends a DAO message to the root, informing the root that the child leaf node is reachable via the node).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Vasseur ‘610’s apparatus that advertises as a subroot of a subDAG in a DODAG, to include Dong ‘939’s node that joins a non-storing mode DODAG. The motivation for doing so would have been to provide a method for distributing messages in a low power and lossy network LLN (Dong ‘939, para 3).
Although, Vasseur ‘610 in combination with Dong ‘939 discloses advertising based on generating a second message specifying subDAG information identifying the subDAG, Vasseur ‘610 in combination with Dong ‘939 does not specifically disclose advertising as a subroot of a subDAG in the DODAG, based on generating a second message.
Thubert ‘967 teaches advertising as a subroot of a subDAG in the DODAG, based on generating a second message (FIG. 1, para 4 and 20-22; a child network device “T” outputs its own DIO message as a subroot of a subDAG “T-B-C-D” in the DODAG with root “R”, having a truncated source-route path “T-B-C-D”)
Thubert ‘967, para 1).
Regarding claims 3 and 10, Vasseur ‘610 in combination with Dong ‘939 and Thubert ‘967 discloses all the limitations with respect to claims 1 and 8, respectively, as outlined above.
	Further, Vasseur ‘610 teaches responding to the second unicast DAO message by creating and storing a route entry for reaching the child network device in the subDAG (para 35; root node builds and maintains downward routes to all nodes based on DOA messages received from leaf nodes; thus, the root node creates and stores the downward routes for reaching leaf nodes in the DAG);
receiving a data packet destined for the child network device (FIG. 3, para 36; child network devices receive packets from the root via intermediate nodes between the root and the child in the DAG; thus, intermediate nodes receive packets destined for the child); and
forwarding the data packet to the child network device, via the subDAG (FIG. 3, para 36; child network devices receive packets from the root via intermediate nodes between the root and the child in the DAG; thus, an intermediate node receives packets destined for the child and forwards them to the child via the subDAG, where the subDAG is the section of the DODAG below the intermediate node).
Dong ‘939 teaches forwarding the data packet to the child network device, via the subDAG, based on accessing the route entry in response to detecting the child network device is in the subDAG, the forwarding causing the data packet to bypass the root network device (para 10; a node that is in storing mode stores routing entries for forwarding data from a source node to a destination node in the topology, while bypassing the root node; thus, the node in storing mode accesses a route entry that is the route to the destination node in the subDAG, forwarding the data while bypassing the root node).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Vasseur ‘610, Dong ‘939, and Thubert ‘967, to include Dong ‘939’s node that forwards data while bypassing the root node. The motivation for doing so would have been to provide a method for distributing messages in a low power and lossy network LLN (Dong ‘939, para 3).
Regarding claims 4 and 11, Vasseur ‘610 in combination with Dong ‘939 and Thubert ‘967 discloses all the limitations with respect to claims 1 and 8, respectively, as outlined above.
Further, Dong ‘939 teaches wherein the second message specifies: a DODAG identifier for the DODAG and a DODAG rank identifying a corresponding rank of the wireless network device in the DODAG (para 60, 66, and 74; nodes configured as routers send NDIO messages; a NDIO message includes a DODAG ID field and a DODAG rank, where the DODAG rank is the position of a node sending the NDIO message, with respect to the DODAG root);
the subDAG information specifying a subDAG identifier distinct from the DODAG identifier and identifying the subDAG (FIGS. 7A-7B, para 74 and 84-85; intermediate node 704 sends a NDIO message, where the NDIO message includes the DODAG ID field and a name prefix for the intermediate node; the name prefix for the intermediate node identifies the intermediate node at the root of subDAG “704, 708, 710, 712”, and thus identifies the subDAG “704, 708, 710, 712”, which is distinct from the DODAG), and 
the subDAG information further specifying a subDAG rank distinct from the DODAG Rank and identifying a corresponding rank of the wireless network device in the subDAG (para 60 and 66; nodes configured as routers send NDIO messages, where a NDIO message includes a DODAG rank of the nodes that sends the NDIO message; thus, when a first node’s NDIO message includes a DODAG rank of the first node, a second node’s NDIO message includes a DODAG rank of the second node, and the first node is located downward from the second node, the DODAG rank of the first node is distinct from the DODAG rank of the second node; therefore, as the first node is the subroot of its subDAG, the subDAG rank of the first node is distinct from the DODAG rank of the second node), and 
a mode identifier specifying the subDAG is operating in non-storing mode (FIGS. 6A-6B, para 80 and 82; in storing mode, a node sends a message that includes a parent address field that is kept empty; in non-storing mode, a node sends a message that includes a parent address field populated with the address of the node’s parent node; thus, the parent address field is an identifier that indicates whether a node at the root of a subDAG is operating in non-storing mode).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Vasseur ‘610, Dong ‘939, and Thubert ‘967, to include Dong ‘939’s NDIO message that includes a DODAG ID field and a DODAG rank. The motivation for doing so would have been to provide a method for distributing messages in a low power and lossy network LLN (Dong ‘939, para 3).
Regarding claims 5 and 12, Vasseur ‘610 in combination with Dong ‘939 and Thubert ‘967 discloses all the limitations with respect to claims 1 and 8, respectively, as outlined above.
Further, Dong ‘939 teaches wherein the subDAG information specifies a subDAG instance identifier that is associated with the subDAG as a local instance of the subDAG in the DODAG (FIGS. 7A-7B, para 84-85; intermediate node 704 sends a NDIO message, where the NDIO message includes a name prefix for the intermediate node; the name prefix for the intermediate node identifies the intermediate node at the root of subDAG “704, 708, 710, 712”, and thus identifies the subDAG “704, 708, 710, 712”; therefore, the NDIO message includes the name prefix for the intermediate node that specifies the intermediate node’s subDAG instance identifier associated with the local instance of the subDAG, as part of the DODAG), 
the subDAG instance identifier causing network devices in the subDAG to use the subDAG instance identifier for routing within the subDAG (para 80; a message sent by a node in storing mode includes the name prefix of the intermediate node, announcing that the intermediate node is reachable; thus, the message includes the intermediate node’s subDAG instance identifier used for routing in the subDAG).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Vasseur ‘610, Dong ‘939, and Thubert ‘967, to include Dong ‘939’s intermediate node that sends a NDIO message, where the NDIO message includes a name prefix for the intermediate node. The motivation for doing so would have been to provide a method for distributing messages in a low power and lossy network LLN (Dong ‘939, para 3).
Regarding claims 6 and 13, Vasseur ‘610 in combination with Dong ‘939 and Thubert ‘967 discloses all the limitations with respect to claims 1 and 8, respectively, as outlined above.
Further, Vasseur ‘610 teaches wherein the processor circuit is configured for generating and causing unicast transmitting, to one of a source network device or another FIG. 3, para 34-35; the node generates a DAO message, and sends the DAO message upward to the root, in order to inform the root and successive receiving devices along the route towards the root how to reach it; thus, the node sends a unicast DAO message to an intermediate node that is a subroot of the subDAG below the intermediate node; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art) 
to send a data packet destined for the child network device via one of wireless network device () or another network device in the subDAG (FIG. 3, para 34-35; the node generates a DAO message, and sends the DAO message to the root, in order to inform the root and successive intermediate nodes along the route towards the root how to reach the node; thus, the node instructs the intermediate nodes to send data packets destined for a child network device located downward from the node, via the node).
8.	Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur ‘610, in view of Dong ‘939, further in view of Thubert ‘967, and further in view of Nguyen ‘616  (US 2020/0099616, “Nguyen ‘616”).
Regarding claims 2 and 9, Vasseur ‘610 in combination with Dong ‘939 and Thubert ‘967 discloses all the limitations with respect to claims 1 and 8, respectively, as outlined above.
	Further, Vasseur ‘610 teaches wherein the processor circuit is configured for: storing, in the non-transitory machine readable media, reachability information for reaching the child network device in the subDAG based on the second unicast DAO message (para 18 and 35; data structures are stored in memory; root node builds and maintains downward routes to all nodes based on DOA messages received from leaf nodes; thus, the root node stores in its memory downward routes for reaching leaf nodes in the DAG);
FIG. 3, para 36; a child network device receives packets from the root via intermediate nodes between the root and the child network device).
Although Vasseur ‘610 in combination with Dong ‘939 and Thubert ‘967 discloses receiving a data packet transmitted by the root that targets the child network device via the subroot, Vasseur ‘610 in combination with Dong ‘939 and Thubert ‘967 does not specifically disclose a data packet including a source routing header that targets the child network device. Further, Vasseur ‘610 in combination with Dong ‘939 and Thubert ‘967 does not specifically disclose updating the data packet based on replacing the source routing header in the data packet with a subDAG routing header for reaching the child network device in the subDAG, and outputting the updated data packet containing the subDAG routing header, for delivery to the child network device in the subDAG.
Nguyen ‘616 teaches a data packet including a source routing header that targets the child network device (FIG. 3, para 54; source routing information is contained in a source routing header in a packet that is sent to a node);
updating the data packet based on replacing the source routing header in the data packet with a subDAG routing header for reaching the child network device in the subDAG (para 12-13; source routing data is formatted at a source node to include a long address for a first node in an adjacent network where a destination node is; the first node in the adjacent network determines a routing path for sending the data to the destination node, within the adjacent network, and uses a short address format in its source routing data; thus, the first node in the adjacent network replaces the long-address source routing data in the packet’s header with the short-address source routing data, for reaching the destination node within the adjacent network), and 
para 12-13; the first node in the adjacent network sends the data packet with the updated source routing data in the packet’s header to the destination node within the adjacent network).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined apparatus of Vasseur ‘610, Dong ‘939, and Thubert ‘967, to include Nguyen ‘616’s source routing information that is contained in a source routing header in a packet that is sent to a node. The motivation for doing so would have been to address the problem of a large amount of routing data in the header of a packet, when the packet traverses many nodes (Nguyen ‘616, para 1).

Allowable Subject Matter
9.	Claims 7 and 14 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims. 
Regarding claims 7 and 14, examiner notes that claims 7 and 14 are rejected under 35 U.S.C. 112(b), and that limitation “wherein the wireless network device hides, from the root network device, a corresponding topology of the subDAG that the child network device is reachable by the wireless network device via the neighboring second child device” is, for purposes of examination, interpreted as “wherein the wireless network device hides, from the root network device, a corresponding topology of the subDAG in which the child network device is reachable by the wireless network device via the neighboring second child device .” Provided that examiner’s interpretation is what the applicant’s intent is, and provided that claims 7 and 14 are corrected accordingly, claims 7 and 14 would be objected to as being dependent upon 

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474